Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11, 14-17, 20-21, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. US 2004/0017210 (Johnson).

Regarding claim 1, Johnson teaches a method of performing capacitive monitoring the position of a body region for a medical procedure involving a medical device (a system 160 using capacitive proximity sensors 162 to monitor the position of a body during a medical procedure involving a medical device 168; see [0031]; see Fig. 9), the method comprising: 
positioning the body region in a reference position associated with the medical procedure, wherein at least a portion of the body region is positioned within a sensing region of a capacitive position sensing device, the capacitive position sensing device comprising an array of electrodes, and wherein the body region is positioned without contacting the array of electrodes (sensors 162 are configured to detect movement or unexpected motion wherein an initial position of body 170 would reasonably be interpreted as equivalent to a reference position, wherein body 170 is positioned within a sensing region of a capacitive sensing device comprising capacitive electrodes 162 with the body positioned without contacting the electrodes; see [0020], [0021], [0031]; see Fig. 9); 
detecting capacitance between each electrode and the body region, thereby obtaining a set of measured capacitance values (the capacitance is detected between each electrode 162 and body 170; see [0031]; see Fig. 9); 
processing the set of measured capacitance values to determine an offset of the body region relative to the reference position (a capacitance sensing circuit 164 is used to detect small changes in capacitance to determine movement or unexpected motion of a body relative to the sensors based on chances of capacitance; see [0020], [0021], [0031]; see Fig. 9); and 
providing a control signal to the medical device based on the offset (an ability to detect unexpected motion of an object 12 provides control system 18 with a signal to slow or stop movement of component 26 to prevent injury to object 12 or damage to the equipment; see [0021], [0031]; Fig. 9).

Regarding claim 2, Johnson further teaches wherein the offset comprises a positional offset (movement or unexpected motion is equivalent to a positional offset; see paras. [0020] and [0021]).

Regarding claim 3, Johnson further teaches further including one or more of: controlling the medical device based on the offset; and providing an alert to interrupt the medical procedure when the offset exceeds a threshold (unexpected motion of object 12 is detected and provides control system 18 with a signal to slow or stop movement of the of component 26; see para. [0021]; see Fig. 1).

Regarding claim 4, Johnson teaches wherein the medical device is a therapeutic or surgical device (the device is a therapeutic/surgical device; see para. [0020] and [0031]).


Regarding claim 6, Johnson further teaches wherein the processing of the set of measured capacitance values comprises: obtaining calibration data for each electrode of the array of electrodes, the calibration data establishing a relationship, for each electrode, between capacitance and positional offset; processing the set of measured capacitance values and the calibration data to determine positional offsets that result in a set of calibration capacitance values for the array of electrodes that best matches the set of measured capacitance values (calibration is performed for each electrode establishing a relationship between the capacitive sensor and the body; see [0022]).

Regarding claim 7, Johnson further teaches wherein the calibration data is obtained from calibration measurements of the body region obtained at a plurality of known positions relative to the reference position (such a feature would be inherent as it is unclear how a position sensor could be provided without calibrating at a known reference position; see [0022]).

Regarding claim 11, Johnson further teaches wherein controlling the medical device comprises providing a signal to interrupt the operation of the medical device when the positional offset exceeds a threshold offset (the device stops motion or adjust radiation exposure if the device gets too close or based on unexpected motion, wherein such an action would inherently be performed on a change in capacitance relative to a desired threshold; see [0004], [0021], [0031]).

Regarding claim 14, Johnson further teaches wherein controlling the medical device comprises providing a positional offset to the medical device such that the medical device can compensate for changes in the position of the body region (component 168 is controlled based on capacitive position measurements relative to the position of the body; col. 5, line 34 — col. 6, line 18).

Regarding claim 15, Johnson further teaches wherein controlling the medical device comprises controlling a position and/or orientation of the medical device to compensate for changes in the position of the body region (the position of device 168 is adjusted based on the position of the body 170; see col. 5, line 34 — col. 6, line 18).

Regarding claim 16, Johnson further teaches wherein controlling the medical device comprises providing the positional offset to the medical device or to a planning or navigation system associated with the medical device, such that the location of one or more target locations associated with the medical procedure are dynamically updated (the capacitive proximity approach is configurable to follow contours of the body which would require dynamically updating the proximity; see col. 5, line 34 — col. 6, line 18).

Regarding claim 17, Johnson further teaches wherein the array of electrodes surrounds at least a portion of the body region (electrodes 162 surround a portion of body 170; see Fig. 9).

Regarding claim 20, Johnson further teaches wherein the medical device delivers an energy beam selected from the group consisting of photon energy beams, particle beams, and high-intensity focused ultrasound (component 168 comprises a laser source, radiation source; see col. 5, line 55 —col. 6, lines 17).

Regarding claim 21, Johnson further teaches wherein at least a portion of the capacitive position sensing device is formed from a material having a thickness and composition suitable for transmitting at (this would be an inherent feature since if the thickness and composition must be suitable in order for the device to function properly; see Fig. 9).

Regarding claim 28, Johnson further teaches wherein the control signal is indicative of one or both of a positional offset and an angular offset (movement or unexpected motion is equivalent to a positional offset; see paras. [0020] and [0021]).

Regarding claim 30, Johnson teaches a system for performing capacitive monitoring the position of a body region for a medical procedure involving a medical device (a system 160 using capacitive proximity sensors 162 to monitor the position of a body during a medical procedure involving a medical device 168; see [0031]; see Fig. 9), the system comprising: 
a capacitive position sensing device (system 160; see Fig. 9) comprising: 
a dielectric support; and an array of electrodes provided on or embedded within said dielectric support (component 168 would inherently require some sort of dielectric support for mounting capacitive sensors 162 as the capacitive sensors would not properly function if no dielectric support were present as the electrodes of the sensors would short and not allow for capacitive measurements; see Fig. 9); 
wherein said array of electrodes is configured for capacitive sensing within a sensing region, wherein the sensing region is suitable for positioning at least a portion of the body region therein, such that the body region is positionable in a reference position within the sensing region without contacting said array of electrodes (sensors 162 are configured to detect movement or unexpected motion wherein an initial position of body 170 would reasonably be interpreted as equivalent to a reference position, wherein body 170 is positioned within a sensing region of a capacitive sensing device comprising capacitive electrodes 162 with the body positioned without contacting the electrodes; see [0020], [0021], [0031]; see Fig. 9); 
(position control system 166 and capacitance sensing circuit 164 are coupled to the component 168 and sends a control signal to the device; see Fig. 9), and wherein said control and processing hardware is configured to perform operations comprising: 
detecting capacitance between each electrode and the body region, thereby obtaining a set of measured capacitance values (capacitance values are determined based on movement of or proximity to a body 12; see Fig. 1; see paras. [0020], [0021], [0031]); 
processing the set of measured capacitance values to determine a positional offset of the body region relative to the reference position; and providing the control signal to the medical device based on the positional offset (an ability to detect movement or unexpected motion of an object 12 provides control system 18 with a signal to slow or stop movement of component 26 to prevent injury to object 12 or damage to the equipment; see [0021], [0031]; Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2004/0017210 (Johnson).

Regarding claims 22 and 23, Johnson fails to teach wherein the portion of the capacitive position sensing device comprises electrodes formed from a thin film suitable for transmitting at least 95 percent of the energy beam; and wherein the capacitive position sensing device comprises an aperture configured to permit passage of an energy beam during the medical procedure, such that the energy beam is not occluded by the capacitive position sensing device. Such features would be an obvious matter of design choice in order for the device to operate properly, wherein the beam transmits at least 95 percent of the energy beam would require routine optimization, and a passage for the energy would be a matter of design choice based on the type of energy beam and requirements for operation of the procedure without providing any new or unexpected results.

Allowable Subject Matter
Claims 5, 8-10, 12-13, 18-19, 24-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, the prior art of record fails to teach or suggest wherein the array of electrodes are arranged in a three-dimensional configuration, and wherein the positional offset of the body region is determined in three dimensions, in combination with all other limitations of claims 65 and 66.

Regarding claim 8, the prior art of record fails to teach or suggest wherein the calibration data is obtained from a plurality of finite element simulations, each finite element simulation comprising a set 
Claims 9-10, definite and enabled by the specification, are allowed through a dependence on objected claim 8.

Regarding claim 12, the prior art of record fails to teach or suggest wherein the positional offset comprises a plurality of positional offsets, wherein each positional offset is associated with a different spatial direction or dimension, in combination with all other limitations in claims 1 and 2.
Claim 13, definite and enabled by the specification, are allowed through a dependence on objected claim 12.

Regarding claim 18, the prior art of record fails to teach or suggest wherein the electrodes of the array of electrodes are arranged in a spherical configuration, in combination with all other limitations of claim 1.

Regarding claim 19, the prior art of record fails to teach or suggest wherein the array of electrodes comprises a first cylindrical array and at least one additional cylindrical array, wherein a first axis associated with the first cylindrical array and an additional axis associated with each additional cylindrical array are directed in different directions, in combination with all other limitations of claim 1.

Regarding claim 24, the prior art of record fails to teach or suggest wherein the reference position is defined at least in part by a mask, and wherein the body region is placed adjacent to the mask, and wherein the mask is formed from a dielectric material such that at least some of the capacitance values are measured through the mask, in combination with all limitations of claim 1.
Claim 25, definite and enabled by the specification, are allowed through a dependence on objected claim 24.

Regarding claim 26, the prior art of record fails to teach or suggest further comprising processing the set of measured capacitance values to determine an angular offset of the body region about one or more axes relative to the reference position; and controlling the therapeutic or surgical device based on both the positional offset and the angular offset, in combination with all other limitations of claim 1.

Regarding claim 89, Johnson teaches all the elements of claim 65. Johnson fails to teach wherein the offset comprises an angular offset, in combination with all other limitations of claim 65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEVEN L YENINAS/Examiner, Art Unit 2868